DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the preliminary amendment filed on 06/25/2020. Claims 1-26 are pending in this application. Claims 1-3 and 11-26 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a heat source unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the heat source”.
Claim 2 recites the limitation “a first service unit” in line 4 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “a service unit” as recited in claim 1. For examination purposes, the limitation has been interpreted as “the service unit”.
Claim 2 recites the limitation “a second service unit” in line 5 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “a service unit” as recited in claim 1. For examination purposes, the limitation has been interpreted as “the service unit”.
Claim 2 recites the limitation "a refrigerant pipe" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the refrigerant”.
Claim 2 recites the limitation "a refrigerant" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the refrigerant”.
Claim 2 recites the limitation "a refrigerant circuit" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the refrigerant circuit”.
Claim 26 recites the limitation "a refrigerant cycle apparatus" in lines 3 and 11.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the refrigerant cycle apparatus”.
Claim 26 recites the limitation "a heat source" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the heat source”.
Claim 26 recites the limitation "a compressor" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the compressor”.
Claim 26 recites the limitation "a heat-source-side heat exchanger" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the heat-source-side heat exchanger”.
Claim 26 recites the limitation “a first service unit” in line 12 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “a service unit”. For examination purposes, the limitation has been interpreted as “the service unit”.
Claim 26 recites the limitation “a second service unit” in line 13 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “a service unit”. For examination purposes, the limitation has been interpreted as “the service unit”.
Claim 26 recites the limitation "a heat-source-side heat exchanger" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the heat-source-side heat exchanger”.
Claim 26 recites the limitation "a refrigerant pipe" in line 14.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the refrigerant”.
Claim 26 recites the limitation "a refrigerant" in line 15.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the refrigerant”.
Claim 2 recites the limitation "a refrigerant circuit" in line 16.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the refrigerant circuit”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taira (6,591,631) in view of Fukushima et al. (WO2012/157765A1).
Regarding claim 1, Taira discloses a refrigeration cycle apparatus (see figure 2) comprising: 
a heat source unit (20) including a compressor (23) and a heat-source-side heat exchanger (20); 
a service unit (1) including a service-side heat exchanger (2); and 
a refrigerant pipe (41 and 42) that connects the heat source unit (20) and the service unit (1) to each other (see figure 2), wherein a refrigerant is enclosed in a refrigerant circuit that is constituted by connecting the compressor (23), the heat-source-side heat exchanger (22), and the service-side heat exchanger (2) to one another (see figure 2), and wherein an enclosure amount of the refrigerant in the refrigerant circuit per 1 kW of refrigeration capacity satisfies a condition of 160 g or more and 560 g or less (abstract).
However, Taira fails to disclose a refrigerant containing at least 1,2-difluoroethylene is enclosed in a refrigerant circuit.
Fukushima teaches a refrigeration cycle apparatus comprises a refrigerant containing at least 1,2-difluoroethylene is enclosed in a refrigerant circuit (abstract).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration cycle apparatus of Taira by substituting the claim refrigerant as working fluid for a refrigeration system as taught by Fukushima in order to obtain a predictable result which to perform heat transfer for the air conditioning unit while lowering the global warming (GWP); (see MPEP 2143 section B). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taira in view of Fukushima as applied to claim 1 above and further in view of Ishii et al. (JP10-300292A).
Regarding claim 2, Taira as modified discloses a heat source unit (20) including a compressor (23) and a heat-source-side heat exchanger (22; see figure 2); 
a first service unit (1) including a first service-side heat exchanger (2; see figure 2); and 
a refrigerant pipe (41 and 42) that connects the heat source unit (20) and the first service unit (1) to one another (see figure 2), 
wherein a refrigerant containing at least 1,2-difluoroethylene (abstract, Fukushima) is enclosed in a refrigerant circuit (see figure 2 of Taira) that is constituted by connecting the first service-side heat exchanger (1) in parallel to the compressor (23) and the heat-source-side heat exchanger (22; see figure 2), and 
wherein an enclosure amount of the refrigerant in the refrigerant circuit per 1 kW of refrigeration capacity satisfies a condition of 190 g or more and 1660 g or less (abstract, Taira).
However, Taira fails to disclose a second service unit including a second service-side heat exchanger and the refrigerant circuit is constituted by connecting the first service-side heat exchanger and the second service-side heat exchanger in parallel to the compressor and the heat-source-side heat exchanger.
Ishii teaches a refrigeration cycle apparatus comprising a first service unit (U2) which includes a first service-side heat exchanger (7) and a second service unit (U2) which includes a second service-side heat exchanger (7; see figure 2). Wherein a refrigerant circuit is constituted by connecting the first service-side heat exchanger (7) and the second service-side heat exchanger (7) in parallel to the compressor (1) and the heat-source-side heat exchanger (3; see figure 2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration cycle apparatus of Taira to incorporate the claimed second service unit as taught by Ishii in order to provide air conditioning for multiple rooms. 

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taira in view of Ueno et al. (2017/0138642).
Regarding claim 1, Taira discloses a refrigeration cycle apparatus (see figure 2) comprising: 
a heat source unit (20) including a compressor (23) and a heat-source-side heat exchanger (20); 
a service unit (1) including a service-side heat exchanger (2); and 
a refrigerant pipe (41 and 42) that connects the heat source unit (20) and the service unit (1) to each other (see figure 2), wherein a refrigerant is enclosed in a refrigerant circuit that is constituted by connecting the compressor (23), the heat-source-side heat exchanger (22), and the service-side heat exchanger (2) to one another (see figure 2), and wherein an enclosure amount of the refrigerant in the refrigerant circuit per 1 kW of refrigeration capacity satisfies a condition of 160 g or more and 560 g or less (abstract).
However, Taira fails to disclose a refrigerant containing at least 1,2-difluoroethylene is enclosed in a refrigerant circuit.
Ueno teaches a refrigeration cycle apparatus comprises a refrigerant containing at least 1,2-difluoroethylene is enclosed in a refrigerant circuit (paragraphs [0037]-[0039] and [0047]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration cycle apparatus of Taira to substitute the claim refrigerant as working fluid for a refrigeration system as taught by Ueno in order to obtain a predictable result which to perform heat transfer for the air conditioning unit while lowering the global warming (GWP); (see MPEP 2143 section B).
Regarding claim 3, Taira as modified discloses the refrigerant comprises trans-i,2-difluoroethylene (HFO-1132(E)), trifluoroethylene (HFO-1123), and 2,3,3,3-tetrafluoro-1-propene (R1234yf) (paragraphs [0037]-[0039] and [0047], Ueno).

Claims 1 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taira in view of Okamoto et al. (2018/0051198).
Regarding claim 1, Taira discloses a refrigeration cycle apparatus (see figure 2) comprising: 
a heat source unit (20) including a compressor (23) and a heat-source-side heat exchanger (20); 
a service unit (1) including a service-side heat exchanger (2); and 
a refrigerant pipe (41 and 42) that connects the heat source unit (20) and the service unit (1) to each other (see figure 2), wherein a refrigerant is enclosed in a refrigerant circuit that is constituted by connecting the compressor (23), the heat-source-side heat exchanger (22), and the service-side heat exchanger (2) to one another (see figure 2), and wherein an enclosure amount of the refrigerant in the refrigerant circuit per 1 kW of refrigeration capacity satisfies a condition of 160 g or more and 560 g or less (abstract).
However, Taira fails to disclose a refrigerant containing at least 1,2-difluoroethylene is enclosed in a refrigerant circuit.
Okamoto teaches a refrigeration cycle apparatus comprises a refrigerant containing at least 1,2-difluoroethylene is enclosed in a refrigerant circuit (paragraphs [0014], item [8], line 4).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration cycle apparatus of Taira to substitute the claim refrigerant as working fluid for a refrigeration system as taught by Okamoto in order to obtain a predictable result which to perform heat transfer for the air conditioning unit while lowering the global warming (GWP); (see MPEP 2143 section B).
Regarding claim 11, Taira as modified discloses the refrigerant comprises trans-i,2-difluoroethylene (HFO-1132(E)) and trifluoroethylene (HFO-1123) in a total amount of 99.5 mass% or more based on the entire refrigerant (paragraphs [0068]-[0069] and [0116], Okamoto), and 
the refrigerant comprises 62.0 mass% to 72.0 mass% of HFO-1132(E) based on the entire refrigerant (paragraph [0116], Okamoto).
Regarding claim 12, Taira as modified discloses the refrigerant comprises trans-i,2-difluoroethylene (HFO-1132(E)) and trifluoroethylene (HFO-1123) in a total amount of 99.5 mass% or more based on the entire refrigerant (paragraph [0087], Okamoto). 
Though Taira as modified fails to explicitly disclose the refrigerant which comprises 45.1 mass% to 47.1 mass% of HFO-1132(E) based on the entire refrigerant, Okamoto teaches the proportion of HFO-1123 is, in a range of from 25-99.5 vol% therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention that the claimed vol% range can be achieved through routine experimentation (see MPEP 2144.05 section II-A).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taira in view of Fukushima and Ishii.
Regarding claim 26, Taira discloses a method of determining a refrigerant enclosure amount in a refrigeration cycle apparatus, comprising: 
for a refrigeration cycle apparatus (see figure 2) including a heat source unit (20) including a compressor (23) and a heat-source-side heat exchanger (22), a service unit (1) including a service-side heat exchanger (2), and a refrigerant pipe (41 and 42) that connects the heat source unit (20) and the service unit (1) to each other (see figure 2), and for a refrigerant being enclosed in a refrigerant circuit that is constituted by connecting the compressor (23), the heat-source-side heat exchanger (22), and the service-side heat exchanger (2) to one another (see figure 2), setting an enclosure amount of the refrigerant in the refrigerant circuit per 1 kW of refrigeration capacity to 160 g or more and 560 g or less (abstract); and 
for a refrigeration cycle apparatus (see figure 2) including a heat source unit (20) including a compressor (23) and a heat-source-side heat exchanger (22), a first service unit (1) including a first service-side heat exchanger (2), and a refrigerant pipe (41 and 42) that connects the heat source unit (20) and the first service unit (1) to one another (see figure 2), and for a refrigerant being enclosed in a refrigerant circuit that is constituted by connecting the first service-side heat exchanger (2) in parallel to the compressor and the heat-source-side heat exchanger (23), setting an enclosure amount of the refrigerant in the refrigerant circuit per 1 kW of refrigeration capacity to 190 g or more and 1660 g or less (abstract).
However, Taira fails to disclose a refrigerant containing at least 1,2-difluoroethylene being enclosed in a refrigerant circuit; a second service unit including a second service-side heat exchanger; the refrigerant pipe that connects the heat source unit, the first service unit and the second service unit to one another; and the refrigerant being enclosed in the refrigerant circuit that is constituted by connecting the first service-side heat exchanger and the second service-side heat exchanger in parallel to the compressor and the heat-source-side heat exchanger.
Fukushima teaches a refrigeration cycle apparatus comprises a refrigerant containing at least 1,2-difluoroethylene is enclosed in a refrigerant circuit (abstract).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration cycle apparatus of Taira by substituting the claim refrigerant as working fluid for a refrigeration system as taught by Fukushima in order to obtain a predictable result which to perform heat transfer for the air conditioning unit while lowering the global warming (GWP); (see MPEP 2143 section B).
Ishii teaches a refrigeration cycle apparatus comprising a first service unit (U2) which includes a first service-side heat exchanger (7) and a second service unit (U2) which includes a second service-side heat exchanger (7; see figure 2). Wherein a refrigerant circuit is constituted by connecting the first service-side heat exchanger (7) and the second service-side heat exchanger (7) in parallel to the compressor (1) and the heat-source-side heat exchanger (3; see figure 2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration cycle apparatus of Taira to incorporate the claimed second service unit as taught by Ishii in order to provide air conditioning for multiple rooms.

Allowable Subject Matter
Claims 4-10 and 13-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of indication of allowable subject matter:
The prior art of record fails to disclose the claimed ternary composition diagram as required in claims 4-10 and 13-25. Also, the prior art of record does not provide further teaching or motivation to modify the apparatus of Taira in order to arrive the claim invention. Therefore, claims 4-10 and 13-25 are current allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763